Citation Nr: 1019055	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include multilevel lumbar spondylosis, as secondary to a 
service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K.J.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of 
the hearing transcript has been associated with the record.


FINDING OF FACT

There is a causal relationship between Veteran's low back 
disorder, to include multilevel lumbar spondylosis, and his 
service-connected left knee status postoperative total 
arthroplasty.


CONCLUSION OF LAW

The Veteran's low back disorder, to include multilevel lumbar 
spondylosis, was permanently aggravated by his service-
connected left knee disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

The instant claim arises from the denial of entitlement to 
service connection for a low back disorder, to include 
multilevel lumbar spondylosis.  The Veteran's claim for 
service connection has been granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless 
and non-prejudicial.

II.  Service connection

In this case, the Veteran has claimed that he currently has a 
low back disorder which was caused by, or aggravated by, his 
service-connected left knee disability.  See Claim, April 
2006.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

In addition to direct service connection as outlined above, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  In 
this case, since the Veteran's claim was filed after the 
effective date of the revised regulation, the Board must 
apply the more recent version of 38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran has been 
diagnosed with multiple disorders of the lumbar spine.  Thus, 
the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, March 2007.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
lumbar spine injury or disorder.  On separation, the examiner 
noted that the Veteran's spine was "Normal."  See 
Examination report, November 27, 1968.  As such, the 
Veteran's service treatment records are negative for any 
indication of a chronic back disorder.

In this case, the Veteran does not contend otherwise.  During 
his Board hearing, he testified that he was never treated for 
a back problem during his period of active service.  See 
Transcript, p. 5.  Further, he stated that he did not report 
to a medical provider with a back complaint until 1999.  See 
Transcript, p. 11.

Instead, he has claimed that his low back disorder was caused 
and/or aggravated by his service-connected left knee 
disorder.  To that end, a VA examination was provided in 
March 2007 to assess whether his current low back disorder 
was caused or aggravated by his service-connected disability.  
The examiner noted that the Veteran suffered an in-service 
accident in which he injured his left knee.  At the time of 
the examination, the Veteran complained of constant left knee 
pain.  The Veteran walked with the assistance of a knee 
brace, and a limp was noted.  No other assistive devices were 
used.  The Veteran reported an onset of low back pain in 
2006.  At that time, he was diagnosed with degenerative 
spondylolisthesis at L4-5 with degenerative changes.  
Multifactoral stenosis of the lumbar spine was diagnosed as 
well.  X-rays revealed degenerative changes of the left knee, 
as well as marked degenerative changes of the lumbar spine 
with possible spinal stenosis.  The Veteran complained of 
constant low back pain.  The examiner opined that the 
Veteran's current low back condition was less likely than not 
caused by his service-connected left knee disability.  
However, the Board notes that the examiner failed to provide 
any rationale in support of his opinion.  See VA examination 
report, March 2007.

Following his Board hearing, an additional VA opinion was 
received in March 2010.  The VA physician, certified in 
internal medicine, noted that she was the Veteran's primary 
care provider, and had been since September 2006.  It was 
noted that the Veteran suffered from chronic back, knee, and 
hip pain.  She noted a left total knee replacement in March 
2008, and that this disorder had its onset during his period 
of active service in 1967.  It was further noted that, for 
years prior to his knee replacement, and even since his knee 
replacement, the Veteran has ambulated with an altered gait 
due to the knee pain.  She stated that he had developed pain 
in his back, hips, and right knee, and that x-rays reveal 
arthritic changes to each of those areas.  The examiner 
opined that the degenerative changes to the hips, back, and 
opposite knee were more likely than not aggravated and 
accelerated by his left knee disability and the resulting 
alterations to his gait which caused uneven distribution of 
weight.  See Statement, March 23, 2010.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
March 2007 VA examination report which provided a negative 
etiological opinion.  Not only did the examiner fail to 
provide any rationale, or supporting medical evidence to 
support the opinion, but he also failed to account for the 
use of the Veteran's knee brace and the Veteran's noticeable 
limp.  The examiner also did not address the issue of 
aggravation.

Instead, the Board attaches the most probative value to the 
VA opinion dated in March 2010.  The opinion was well-
reasoned, detailed, and essentially consistent with other 
evidence of record.  While a review of the claims file was 
not noted, the examiner explained that she had been the 
Veteran's primary care provider for four years, and therefore 
the Board concedes that the VA examiner was familiar with the 
Veteran's medical file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  The 
VA examiner discussed pertinent medical findings, to include 
the onset of degenerative changes in areas that would likely 
be affected by a significantly-altered gait, and provided a 
rationale to support her opinion.  The Board thus concludes 
that after reviewing both opinions of record, this VA 
examiner essentially concluded that the Veteran's service-
connected left knee disability aggravated his low back 
disorder beyond its normal progression due to a 40-year 
history of an altered gait with uneven weight distribution.  
Although the examiner fails to quantify the amount of 
aggravation, and has not reported a baseline low back 
disorder prior to aggravation, this does not amount to no 
aggravation.  The March 2010 VA examiner clearly has 
knowledge of the condition of the Veteran's back and left 
knee for years until the time of his knee replacement and 
since that time.  


As to the Veteran's assertions by the Veteran and his spouse, 
during his January 2010 Board hearing, in which they stated 
that he had a limp since separation from active service in 
1968, these statements have been considered by the Board.  
The Board finds that the Veteran, and his spouse, are 
competent to relate the details of the residual symptoms of 
his left knee disability, to include pain and an altered 
gait.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Therefore, the statements of the Veteran and his 
spouse offered in support of his claim have been given full 
consideration by the Board, they are considered competent 
evidence serving to bolster the medical nexus opinion 
received in March 2010.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, based on the analysis above, the Board finds 
that the totality of the evidence is at least in relative 
equipoise.  The most recent, and most probative medical 
opinion of record, establishes that a low back disorder, 
although not incurred during service, was aggravated beyond 
its normal progression by the Veteran's service-connected 
left knee disability.  This grant does not suggest that all 
of the Veteran's low back pathology is secondary to his 
service-connected left knee disorder.  The RO must evaluate 
the baseline severity and current severity of this disability 
based upon the medical records to determine how much the low 
back disability has been aggravated by the Veteran's left 
knee disability.  While this may be difficult, such a fact 
would not provide a basis to deny this claim.

Accordingly, service connection for a low back disability is 
granted.


ORDER

Entitlement to service connection for a low back disorder, to 
include multilevel lumbar spondylosis, as secondary to a 
service-connected left knee disorder, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


